Petitioner, Nathaniel Hathorne Williams, an inmate of the State Penitentiary at McAlester, has filed in his own proper person a petition in habeas corpus, seeking his release from the penitentiary.
Attached to the petition is a copy of an information filed against petitioner in the district court of Oklahoma county, charging him with robbery by force or fear after former conviction of a felony; a copy of a receipt indicating the purchase of an automobile by one Willie Williams, who was a codefendant, and a typewritten copy of a verdict of the jury finding petitioner guilty of the *Page 151 
crime of robbery by force or fear, and assessing his punishment at imprisonment in the State Penitentiary for a period of five years, and recommending a suspension of the sentence.
At the time this case was set for submission in this court, there was no appearance by counsel, and no proof offered to sustain the allegations of the petition.
We have carefully examined the petition, and there is nothing to show that the court trying the defendant did not have jurisdiction of both the person and the crime charged, or that the court did not have the power to render the judgment and sentence. All of the questions raised in the petition are questions that should and could only have been raised by an appeal.
We have so often held that habeas corpus cannot be substituted for an appeal, and that it is only when the judgment and sentence is void that relief may be had by habeas corpus, that it is unnecessary to cite authorities to sustain this proposition.
For the reasons above stated, the petition for writ of habeas corpus is denied.
JONES, P.J., and BRETT, J., concur.